Citation Nr: 1717944	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-17 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1949 to June 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent rating, effective June 8, 2010.  Jurisdiction of the Veteran's claims file is currently maintained at the St. Petersburg, Florida RO.

The Veteran was scheduled for a videoconference hearing in January 2016 but in December 2015, his attorney requested that it be rescheduled.  Later in December 2015, the Veteran's attorney submitted correspondence stating that the Veteran wished to withdraw his hearing request.

In June 2016, the Board remanded the issue of entitlement to a higher initial rating for further development.  The Board also directed that a statement of the case (SOC) be issued in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), with respect to the assigned effective date for service connection of the psychiatric disorder.  To date, the SOC has not been issued. 

In January 2017, the Veteran's attorney requested an extension in order to provide additional evidence in support of the claim.  After the requested, 45-day extension period passed, the Veteran's attorney requested a 15-day extension in early March 2017 in order to obtain the report from a private psychologist who examined the Veteran in February 2017.  Later in March 2017, the Veteran's attorney submitted the private examination report with a waiver of review by the Agency of Original Jurisdiction (AOJ). 

A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the appellant or the record.  See Rice v. Shinseki, App. 447 (2009).  In another March 2017 submission, the Veteran's attorney raised the question of whether the Veteran is unemployable due to service-connected PTSD.  Thus, the issue of entitlement to a TDIU is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in this case.

As an initial matter, in March 2016, the Veteran's attorney raised the argument that even if the Veteran's psychiatric symptoms do not appear to warrant a higher schedular disability rating, the symptoms warrant an extraschedular rating.  Specifically, the Veteran's attorney argues that the schedular rating criteria for PTSD do not contemplate the Veteran's absenteeism from work in order to attend necessary weekly or biweekly therapy sessions, and that such situation warrants an extraschedular rating under 38 C.F.R. § 3.321(b).  The Veteran's attorney raised the issue of entitlement to an extraschedular rating again in the March 2017 brief, indicating that if the Veteran's disability rating was not increased to at least 70 percent for the entire rating period, an extraschedular rating should be assigned under 38 C.F.R. § 3.321(b).  Review of the August 2011 rating decision and subsequent statements of the case reveals that the AOJ has not considered whether referral for an extraschedular disability rating is warranted.  As the Board is not permitted to grant an extraschedular rating in the first instance, the appeal should be remanded for consideration of referral for an extraschedular rating. 

Next, in June 2016, the Board directed the AOJ to issue a statement of the case with respect to the Veteran's disagreement with the effective date for the establishment of service connection for his psychiatric disorder.  To date, no SOC has been issued and in January 2017, the Veteran's attorney requested that the Board address the issue.  As such, the Board once again directs that a statement of the case be issued with respect to whether an effective date earlier than June 8, 2010, is warranted for the grant of service connection for PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

As outlined above, the matter of entitlement to a TDIU is also raised.  Rice, supra.  Because the AOJ has yet to develop and adjudicate this matter, it is remanded for such development.

Additionally, it appears that there may be relevant, outstanding Vet Center treatment records.  Review of the record shows that the Veteran has been treated on a weekly or biweekly basis at the Vet Center since July 2010.  The Veteran completed an authorization and consent form to release these records in April 2012.  The Board acknowledges that the AOJ requested the records twice in May 2013 and the Vet Center psychologist responded with letters dated in July 2010 and May 2013, as well as the July 2010 assessment form.  During the August 2016 VA psychiatric examination, the Veteran once again mentioned ongoing Vet Center treatment.  As the Vet Center records may shed light on the frequency, severity, and duration of the Veteran's psychiatric symptoms, the records should be sought once again.  This is particularly relevant in light of the Veteran's new contentions regarding employment concerns and entitlement to an extraschedular rating.  

Finally, as the Veteran also receives ongoing psychiatric treatment through the VA medical system, any outstanding VA outpatient treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case on the claim of entitlement to an effective date earlier than June 8, 2010, for the grant of service connection for PTSD.  Inform the Veteran of the requirements for perfecting an appeal with respect to the issue.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the case is returned to the Board.

2.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to TDIU, and request that he supply the requisite information.

3.  Obtain any outstanding VA treatment records as well as outstanding Vet Center records.  

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case (SSOC). In readjudicating the claim for a higher rating for PTSD, consider and discuss whether referral for an extraschedular rating is warranted.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




